I respectfully dissent. It appears that the President of the Board of Trustees of the Hospital Association, who executed on its behalf the contract of April 14, 1926, was at said time one of the executors of the estate of Frank Brinton. In my opinion, the contract and the order of court approving the same did not change the character of the trust. They merely served to fix the amount of the fund and accelerate the time of its receipt by the trustees. Appellees' contention that the $1,500 was paid "in satisfaction and settlement of its rights under the will" does not appear sustainable in view of the fact that the hospital association had no "rights" other than in this trust. Had the contract contemplated the destruction of the trust, I do not think it would have been valid. Nor do I think it material that the dereliction of the trustees in handling the trust fund was not promptly assailed. *Page 623